Citation Nr: 0112854	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-13 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $4,259.00.  




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
November 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision of the 
Committee on Waivers and Compromises of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, that denied the veteran's request for a 
waiver of recovery of overpayment of pension benefits in the 
calculated amount of $4,259.00.  


FINDINGS OF FACT

1.  The veteran's original claim for nonservice-connected 
pension benefits was received in February 1990 and was 
granted later the same month.  

2.  The amount of the award was determined on the basis of 
reported net annual countable income of $6,752, which 
consisted of Social Security benefits for the veteran in the 
amount of $4,522 and for his spouse in the amount of $2,230.  

3.  The veteran was informed in February 1990, and 
thereafter, that his rate of pension benefits was directly 
related to his family's income and that adjustment to his 
pension payments must be made whenever his family income 
changed.  He was also informed of the requirement to inform 
VA immediately of any changes in family income.  

4.  In November 1998, the RO notified the veteran that 
information had been received that he had received previously 
unreported income from private employment in the amount of 
$3,013 and that action was proposed to reduce his improved 
pension benefits by the amount of unreported income for each 
year from 1995 to the present.  

5.  In March 1999, the RO informed the veteran that it had 
readjusted the amount by which it would reduce his income 
during 1997 and reissued its proposal to reduce his income 
during the calendar years 1995, 1996, and 1997.  

6.  In June 1999, the RO reduced the veteran's improved 
pension benefits, effective February 1, 1995, because of an 
overpayment resulting from his failure to report wages in the 
amount of $3,408 for the period from February 1, 1995, to 
January 31, 1996; in the amount of $4,102 for the period from 
February 1, 1996, to January 31, 1997; and in the amount of 
$3,449 for the period from February 1, 1997, to January 31, 
1998.  

7.  The veteran was solely at fault in the creation of the 
overpayment of improved pension benefits in the calculated 
amount of $4,259 because of his failure to report countable 
family income to VA in a timely manner.  

8.  Recovery of the overpayment of improved pension benefits 
in the calculated amount of $4,259 would result in undue 
hardship and defeat the purpose for which the benefits were 
granted.  


CONCLUSION OF LAW

Recovery of an overpayment of improved pension benefits in 
the calculated amount of $4,259.00 would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (to 
be codified as amended at 38 U.S.C. § 5107(b)); 38 C.F.R. 
§§ 1.963, 1.965 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran's original claim for 
nonservice-connected pension benefits was received in 
February 1990 and was granted later the same month.  The 
amount of the award was determined on the basis of reported 
net annual countable income of $6,752, which consisted of 
Social Security benefits for the veteran in the amount of 
$4,522 and for his spouse in the amount of $2,230.  The 
veteran was informed at that time that his rate of pension 
benefits was directly related to his family's income and that 
adjustment to his pension payments must be made whenever his 
family income changed.  He was also informed of the 
requirement to inform VA immediately of any changes in family 
income or dependency.  

On several occasions thereafter, the veteran advised the RO 
of earnings received and requested that his pension payments 
be adjusted accordingly.  On eligibility verification reports 
filed over the years, the veteran reported unreimbursed 
family medical expenses that affected his pension 
eligibility.  The verification reports provided spaces for 
reporting family monthly income, including wages from 
employment.  On several occasions during the relevant 
timeframe, the veteran reported income from wages on his 
verification reports.  In a report received in June 1993, the 
veteran reported wages in the amount of $1,080.80 for the 
period from March 1, 1992, to February 28, 1993. 

On reports received in March 1994, September 1995, and March 
1996, he reported no wages from employment.  On an 
eligibility verification report received in February 1997, he 
reported wages from employment in the amount of $2,500 for 
the period from January 1 to December 31, 1996, which were 
also his estimated earnings for the period from January 1 to 
December 31, 1997.  

The RO learned through an income verification match (IVM) 
review that the veteran had received unreported income in 
1996.  It was also learned that he had received an additional 
amount of unreported income in 1995.  The RO learned that the 
veteran had received wages in the amount of $3,408 in 1996 
but, as indicated, had underreported the amount as $2,500.  

The record shows that the period of the overpayment currently 
at issue was from February 1, 1995, to June 1, 1999.  The RO 
noted that in November 1996, an IVM review showed that the 
veteran had received unreported wages in 1993.  In November 
1998, the RO notified the veteran that information had been 
received that he had received previously unreported income 
from private employment in the amount of $3,013, and that 
action was proposed to reduce his improved pension benefits 
by the amount of unreported income for each year from 1995 to 
the present.  

In March 1999, the RO informed the veteran that it had 
readjusted the amount by which it would reduce his income 
during 1997 and reissued its proposal to reduce his income 
during the calendar years 1995, 1996, and 1997.  

A Financial Status Report dated in June 1999 reflects total 
family income of $958 a month and family expenses of $802 a 
month, leaving a balance of net monthly income of $156 a 
month.  In October 1999, the Committee on Waivers and 
Compromises noted that the veteran had one debt that he was 
paying off in installments of $40 a month, which, it was 
anticipated, would be paid off within a year.  

In June 1999, the RO reduced the veteran's improved pension 
benefits, effective February 1, 1995, because of an 
overpayment resulting from his failure to report wages in the 
amount of $3,408 for the period from February 1, 1995, to 
January 31, 1996; in the amount of $4,102 for the period from 
February 1, 1996, to January 31, 1997; and in the amount of 
$3,449 for the period from February 1, 1997, to January 31, 
1998.  



Analysis

The Committee on Waivers and Compromises found that no fraud, 
misrepresentation or bad faith was shown on the veteran's 
part.  However, the Committee found that it was against the 
principles of equity and good conscience to grant the 
requested waiver because the veteran was at fault in not 
informing the RO that he had received additional income in 
1995 and 1996.  The Committee stated that the veteran had 
been informed many times of the requirement to report 
immediately any and all income changes to VA.  The Committee 
noted that he had already been found to have unreported wages 
during income verification match reviews in 1993 and 1995 and 
that "[h]e should have informed us at that time that he had 
other income he had not previously reported."  The Committee 
determined that waiver was not warranted in view of the 
degree of fault shown and the unjust enrichment that would 
result if a waiver were granted.  

The veteran does not dispute that the overpayment was 
properly created.  Rather, he contends that recoupment of the 
indebtedness would create undue financial hardship and would 
therefore be against the principles of equity and good 
conscience.  The veteran notes that he is now elderly - he 
was born in January 1921 - that he has a heart condition and 
is unable to work, and that the stress associated with his 
financial hardship adversely affects his health.  The record 
suggests that he has had significant medical bills during the 
timeframe in question.  

Recovery of an overpayment of any VA benefit may be waived if 
recovery of the indebtedness from the payee would be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  

The standard of "Equity and Good Conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  

(1)  Fault of the debtor.  Where the 
actions of the debtor contributed to the 
creation of the debt.  

(2)  Balancing of faults.  Weighing of 
the fault of the debtor against that of 
VA.  

(3)  Undue hardship.  Whether collection 
would deprive the debtor or his family of 
basic necessities.  

(4)  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.  

(5)  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.  

(6)  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment of a 
valuable right or the incurrence of a 
legal obligation. 

38 C.F.R. § 1.965(a).  

There is no showing that the veteran relied on VA benefits to 
his detriment, while there is evidence that waiver of 
recovery of the overpayment would result in unjust enrichment 
to the veteran.  The record demonstrates that this was not 
the first time that a waiver of recovery of an overpayment 
was before the Committee on Waivers and Compromises.  In 
December 1996, the Committee denied the veteran's request for 
waiver of recovery of an overpayment in the calculated amount 
of $3,171.  The Committee indicated that VA was notified 
through a matching program that the veteran had earnings in 
1993 that he did not report.  

The record also unequivocally demonstrates that the veteran's 
actions - or in this case, inaction - contributed to the 
creation of the debt.  There is no evidence that action or 
omission by VA helped create the debt.  Indeed, there was 
significant fault on the part of the veteran in failing to 
promptly inform VA of his full employment wages - countable 
earned annual income.  The record reflects that the veteran 
had been informed on a number of occasions of his 
responsibility to notify VA of any change in countable family 
income.  His annual eligibility verification reports, 
submitted over the course of a number of years, had specific 
spaces for the reporting of such income, which he filled in 
mostly with zeros.  

Against the foregoing considerations, however, must be 
balanced the factors of undue hardship - alleged by the 
veteran - and the additional factor of whether recoupment of 
the debt would defeat the purpose for which the benefits were 
intended.  

With respect to the claim of undue hardship, equitable 
principles require that the Board analyze the veteran's 
financial status and the potential impact of repayment on his 
ability to provide the basic necessities of life for him and 
his spouse.  In this regard, the Board notes that the most 
recent financial status report appears to have been signed by 
the veteran and his spouse on June 29, 2000, and to have been 
submitted by facsimile.  However, it is not clear that it was 
considered by the RO, as the statement of the case was issued 
in April 2000, and the record thereafter does not contain a 
supplemental statement of the case addressing this evidence.  
The appeal was certified to the Board on June 21, 2000.  The 
RO's letter informing the veteran that his appeal was being 
certified to the Board is dated June 23, 2000.  It is 
possible that the Financial Status Report is inaccurately 
dated and was in fact received earlier, but there is no 
indication in the record that the RO ever considered this 
evidence, a not insignificant hurtle when the issue turns on 
principles of equity and good conscience.  

In any case, the most recent Financial Status Report shows 
that the veteran's family income is $981 a month and that his 
family expenses are $1,097 a month, thereby yielding a 
negative cash flow of $116 a month.  The financial status 
reports dated in June 1999 and June 2000 have shown that the 
veteran owns a 1984 Chevy Caprice but has no other assets.  

Although it is important to note that once the necessary 
living expenses have been met, the veteran is expected to 
accord a debt to VA the same regard given to any other debt, 
his most recent financial information does not support the 
conclusion that he now has the wherewithal to repay the 
indebtedness to VA.  Moreover, the veteran has indicated that 
he is under considerable stress that adversely affects his 
health and is now elderly.  The recovery of the indebtedness 
would, in these circumstances, defeat the purpose of the 
program.  Nevertheless, the factors favoring recovery of the 
indebtedness are not trivial.  The Board finds, however, that 
they are in approximate balance with those favoring waiver of 
recovery of the indebtedness.  The veteran is therefore 
entitled to the benefit of the doubt on this material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (to be codified as amended at 
38 U.S.C. § 5107(b)).  It follows that the request for waiver 
of recovery of the pension overpayment in the calculated 
amount of $4,259.00 must be granted.  As this disposition 
constitutes a complete grant of the benefit sought, the issue 
of the applicability to this appeal of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
is moot.  


ORDER

Waiver of recovery of an overpayment of improved pension 
benefits in the calculated amount of $4,259.00 is granted.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

